IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-20324



TRANSCONTINENTAL INSURANCE COMPANY,
                                             Plaintiff-Appellee,

                                versus

PORT METAL PROCESSING, INC.,
                                             Defendant-Appellant.



           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-96-CV-2470)

                             July 12, 2001

Before HIGGINBOTHAM and EMILIO M. GARZA, Circuit Judges, and DOWD*,
District Judge.

PER CURIAM:**

     We affirm for essentially the reasons stated by Judge Werlein.

     AFFIRMED.




     *
       District Judge of the Northern District of Ohio, sitting by
designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.